CUNNINGHAM, J.,
CONCURRING IN PART AND DISSENTING IN PART:
I believe that the trial court’s restriction upon the cross examination by the defense attorney of the arson expert was error. However, I think such error was harmless. Therefore, I concur in the result of that part of the opinion.
The identity of the victims in the prior Bell County thefts as well as the dismissal of three wanton endangerment charges were introduced as part of the prior conviction evidence in the sentencing stage. However,.this error was not preserved. I strongly disagree that it was palpable error. I dissent in reversing the sentencing phase.
Therefore, I respectfully concur in affirming the conviction but dissent in the part reversing the sentencing phase of the trial.